Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s 9-7-22 amendments and election of the species of disease or disorder which is osteoporosis, without traverse, are acknowledged.

However, upon further consideration the species of disease or disorder to be considered has been extended to include the species of osteoarthritis and rheumatoid arthritis.

Claims 21-40 are pending.

Claims 21-32 and 34-40 are under examination as they read on the species of disease or disorder which is osteoporosis, osteoarthritis or rheumatoid arthritis.

Claim 33 is withdrawn from further consideration as being drawn to a non-elected species of invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-32 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites, “a method for treating cartilage destruction or bone erosion, comprising administering…to a subject in need thereof…”

It would not be clear to the skilled artisan precisely which patient population is encompassed in the breadth of the claimed method.  

On the one hand, some may interpret claim 21 to encompass in its breadth the treatment of any patient exhibiting signs of cartilage destruction or bone erosion, as well as the treatment of any patient at risk for cartilage destruction or bone erosion, by administering the claimed anti-NKG2A antibody.  

On the other hand, others may interpret the claim 21 preamble more literally to imply that the subject in need thereof must be a patient that is currently exhibiting signs of cartilage destruction or bone erosion.  In view of such an interpretation treating a patient who does not yet exhibit cartilage destruction or bone erosion, but who is at risk for cartilage destruction or bone erosion, would be excluded from the breadth of claim 21.

In the absence of clarity as to which of these interpretations is correct the skilled artisan would not know which activities are encompassed within the breadth of the claimed method and which are excluded therefrom.

Likewise, claim 31 recites, “a method for treating a disease or disorder characterized by destruction or bone erosion comprising administering…to a subject in need thereof.”

The skilled artisan would not know precisely what is meant by a disease or disorder “characterized” by destruction or bone erosion.  

For example, do such claims encompass in their breadth the treatment of patients who do not currently exhibit cartilage destruction or bone erosion if said patients are diagnosed with a disease where such symptoms commonly, but do not always manifest, i.e., a disease some might consider to be “categorized” or “identified with” cartilage destruction or bone erosion in most, but not necessarily all patients, or are such patients necessarily excluded from the breadth of the claimed method of treatment?

Notably claim 32 and 40 are included in this rejection because even if the disease is limited to patients having a particular condition identified by its medical name, it is still not clear what said patients’ cartilage destruction or bone erosion status must be at the time of treatment.  

In the absence of clarity as to the metes and bounds of the claimed methods, the skilled artisan would not know which activities are encompassed in their breadth and which are excluded therefrom.

Finally, applicant should keep the following in mind when responding to the rejection set forth above: 

“During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. As the Federal Circuit stated in Halliburton Energy Services:

We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.

A decision on whether a claim is indefinite under § 112, ¶ 2 requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the\ specification. Claim terms are typically given their ordinary and customary meaning as understood by one of ordinary skill in the pertinent art, and the generally understood meaning of particular terms may vary from art to art. Therefore, it is important to analyze claim terms in view of the application’s specification from the perspective of those skilled in the relevant art since a particular term used in one patent or application may not have the same meaning when used in a different application.” (See the Federal Register Notice dated February 9, 2011, pages
7162-7175, footnote citations omitted, available at http://www.gpo.gov/fdsys/pkg/FR-2011-02-
09/pdf/2011-2841.pdf, quote from page 7164 right col.). 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-27, 29, 31, 34-36 and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spee et al. (WO2008009545A1, cited on an IDS) as evidenced by Kleyer et al. (Ann Rheum Dis 2014;73:854–860), Prigione et al. (Rheumatology 2011;50:966-972), Schett et al. (Nat Rev Rheumatol. 2012 November ; 8(11): 656–664).

Spee teaches their invention concerns non-depleting antibodies that bind NKG2A, especially those anti-NKG2A antibodies that can block the function of CD94/NKG2A, and thereby induce the killing activity of CD94/NKG2A-restricted lymphocytes (see, e.g., page 20, 4th paragraph; page 27, 2nd paragraph).  Note that Spee clearly distinguishes depleting from non-depleting anti-NKG2A antibodies comparing the 4th and 5th paragraphs at page 20.  Spee further teaches their invention provides for a humanized Z270 variant having reduced immunogenicity, designated as “humZ270,” said variant being surprisingly more effective in potentiating the cytotoxicity of a CD94/NKG2A-expressing cytotoxic lymphocyte than the murine or chimeric forms of Z270 (see page 10, 1st and 2nd paragraphs).  

Spee expands upon this initial teaching by describing a preferred humanized Z270 antibody containing SEQ ID NOs: 4 and 5 ("humZ270VL1/VH1") which has low immunogenicity, has a surprising ability to potentiate CD94/NKG2A-expresssing cell cytotoxicity and is capable of competing with HLA-E for binding to CD94/NKG2A (see page 64, last paragraph; Figs. 18, 19 and Examples 14-15).  

SEQ ID NOs: 4 and 5 of Spee are identical to SEQ ID NOs: 2 and 3 of the instant application.

Under the heading “Therapeutic Applications,” Spee teaches:

“Methods of treating a patient using an anti-NKG2A antibody as described herein are also provided for…. For example, in one aspect, the invention provides a method of potentiating the activity of CD94/NKG2A-restricted lymphocytes in a patient in need thereof, comprising the step of administering a human or humanized anti-NKG2A antibody to said patient, which antibody reduces or prevents HLA-E-mediated activation of the CD94/NKG2A receptor. In one embodiment, the method directed at increasing the activity of such lymphocytes in patients having a disease in which increased NK, T, and/or NKT cell activity is beneficial, which involves, affects or is caused by cells susceptible to lysis by NK, T, or NKT cells, or which is caused or characterized by insufficient NK, T, or NKT cell activity, such as a cancer, an infectious disease or an immune disorder.”  

(see page 47, last paragraph).  

Following page 47 within this same “Therapeutic Applications” section Spee goes on to disclose a number of disease categories (cancer, other proliferative disorders, infectious diseases, autoimmune and inflammatory disorders) that can be treated with an antibody that inhibits the CD94/NKG2A receptor, including the species of autoimmune disorder which is rheumatoid arthritis (see pages 48-50 generally, at page 50, line 7 in particular).  

Thus, Spee teaches a method of treating rheumatoid arthritis comprising administering the non-depleting, humZ270VL1/VH1 anti-NKG2A antibody to a subject in need thereof.

Insofar as Spee does not explicitly teach treatment of rheumatoid arthritis with the non-depleting humZ270VL1/VH1 antibody stimulates selective elimination of cartilage destructive cells or reduces formation of bone eroding cells and the like (see claims 22-24), since these effects are inherent to the administered antibody comprising SEQ ID NOs: 2 and 3 of the instant specification, which is identical to the humZ270VL1/VH1 anti-NKG2A antibody of Spee, in practicing the method of treating rheumatoid arthritis as described by Spee the skilled artisan would achieve the same therapeutic effects.

Note that bone erosion is already present in the earliest rheumatoid arthritis patients, i.e., ACPA positive but otherwise healthy patients destined to develop rheumatoid arthritis already demonstrate destruction of cortical bone structures consistent with increased osteoclast activity (see Kleyer et al., Ann Rheum Dis 2014;73:854–860, at Discussion and Figs. 1, 2 and 5, cited herewith).  Thus, rheumatoid arthritis is certainly a disease characterized by cartilage destruction or bone erosion.

Likewise, the skilled artisan aware of the teachings of Spee was also aware of the knowledge in the art as exemplified by the teachings of Prigione et al. (Rheumatology 2011;50:966-972) that HLA-E is upregulated on autoreactive cells in the synovial fluid of Juvenile rheumatoid arthritis patients, and that this over-expression of HLA-E may protect these autoreactive cells from NK-mediated cell lysis, thereby promoting more severe tissue damage (of record).  Thus, the skilled artisan was aware of teachings beyond those of Spee that were consistent with the teachings of Spee: antibodies that bind NKG2A, especially those anti-NKG2A antibodies that can block the function of CD94/NKG2A and thereby induce killing of cells by CD94/NKG2A-restricted lymphocytes in a concentration-dependent fashion, such as the anti-NKG2A Z270 antibody, are capable of treating autoimmune diseases including rheumatoid arthritis.

Finally, along these same lines, even though not all RA patients exhibit bone erosions, skilled artisans still consider this feature a “hallmark” of the disease.  For example, consider the teachings of Schett et al. (Nat Rev Rheumatol. 2012 November ; 8(11): 656–664, at final paragraph of “Introduction,” emphasis added):

“Although several pathological processes can lead to bone erosion, including malignancy,
metabolic processes such as hyperparathyroidism, and chronic inflammatory diseases such
as histiocytosis and sarcoidosis, the most common cause is RA. Initially described more than
100 years ago,4,5 articular bone erosions have now become a central element in the
diagnosis, treatment and monitoring of RA. Moreover, these lesions are an expected
consequence of seropositive RA if the disease is not treated in a timely and effective
fashion. Erosions reflect the clinical consequence of the tight interaction between immune
activation and skeletal modelling and remodelling. Indeed, research into the interface
between the immune system and bone has now led to a new field, termed osteoimmunology.”

In view of the above it is the Office’s position that in teaching the treatment of rheumatoid arthritis with the non-depleting humZ270VL1/VH1 antibody which stimulates selective elimination of cartilage destructive cells or reduces formation of bone eroding cells, Spee is inherently teaching the treatment of “cartilage destruction or bone erosion in a subject in need thereof” / teaching the treatment of “a disease or disorder characterized by destruction or bone erosion.”

Claim(s) 21-26, 28, 30, 31, 34, 35, 37 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spee et al. (WO2008009545A1, cited on an IDS) as evidenced by Kleyer et al. (Ann Rheum Dis 2014;73:854–860), Prigione et al. (Rheumatology 2011;50:966-972), Schett et al. (Nat Rev Rheumatol. 2012 November ; 8(11): 656–664) as applied to claims 21-27, 29, 31, 34-36 and 38 above, and further in view of Spee et al. (WO2009092805), hereinafter Spee #2.

The teachings of Spee as evidenced by Kleyer, Prigione and Schett as applied to claims 21-27, 29, 31, 34-36 and 38 are given above.

However, these references do not explicitly teach the treatment of rheumatoid arthritis with an antibody comprising the CDRs of SEQ ID NOs: 4 and 5 recited in the rejected claims.

Spee #2 teaches the production of a humanized Z199 anti-NKG2A antibody that binds the human CD94/NKG2A receptor and reduces its inhibitory activity, thereby inducing the killing activity of CD94/NKG2A restricted lymphocytes (see page 2, 1st and 2nd paragraphs; page 11, last paragraph; page 13, 6th paragraph; page 14, 4th full paragraph; page 15, 2nd paragraph; SEQ ID NOs: 5-10 at page 61).  Notably, by contrast to the Z270 anti-NKG2A antibody of Spee, the Z199 antibody of Spee #2 exhibits non-competitive binding with HLA-E meaning that the Z199 antibody can bind to CD94/NKG2A simultaneously with HLA-E (Example 5 at page 64).  However, as described at page 3, 2nd full paragraph of Spee #2, “When NKL cells were pre-incubated with Z199, target cells expressing HLA-E were equally well killed as target cells lacking HLA-E, confirming that Z199 functionally inhibits CD94/NKG2A.”  An advantage of a non-competitive antagonists such as the Z199 antibody is that it “can advantageously be used for, e.g., therapeutic applications where soluble HLA-E is present.” (see page 10, 3rd full paragraph).  

The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (humZ270) with another (humZ199) would have yielded the predictable result of inhibiting NKG2A signaling thereby inducing the killing activity of NKG2A restricted lymphocytes in the context of rheumatoid arthritis.  A potential advantage of using the humanized Z199 anti-NKG2A antibody for this purpose was that the humanized Z199 antibody can bind NKG2A in the presence of HLA-E binding to NKG2A.  Thus, binding of the humanized Z199 antibody to NKG2A will not be inhibited by the NKG2A:HLA-E interaction, which may be preset in arthritis patients given the expression of HLA-E in Juvenile idiopathic arthritis patients as described by Prigione.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Note that in KSR the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.
When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 28-32, 34, 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming antibodies with specific properties, e.g., an anti-NKG2A antibody that blocks inhibitory signaling by CD94-NKG2A receptors, can result in a claim that does not meet written description even if the NKG2A protein is known because antibodies with those properties have not been adequately described.  See Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available at https://www.pbwt.com/content/uploads/2018/03/USPTO-Clarification-of-Guidance-on-WD-of-Antibodies-for-Patent-Examining-Corps.pdf).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, the claims are drawn to methods comprising administering the broad genus of anti-NKG2A antibodies that blocks inhibitory signaling by CD94-NKG2A receptors, including antibodies that compete with an antibody comprising CDRs1-3 from SEQ ID NOs: 2 and 3 or antibodies that compete with an antibody comprising CDRs1-3 from SEQ ID NOs: 4 and 5, including antibodies that compete with an antibody comprising CDRs1-3 from SEQ ID NOs: 4 and 5 wherein said CDRs have 2, 3 or 4 amino acid substitutions.  

The instant specification discloses the following about anti-NKG2A antibodies:
“The NKG2A antibodies used in the current invention can by any suitable anti-NKG2A antibodies. In one embodiment, the antibody is a monoclonal anti-NKG2A antibody. In one embodiment the antibody is a humanized anti-NKG2A antibody. In one embodiment the antibody is a fully human anti-NKG2A antibody. In one embodiment, the antibody is an anti-NKG2A antibody as described in W02008/009545. In one embodiment, the anti-NKG2A monoclonal antibody is humZ270 as described in patent publication W02008/009545. In one embodiment the anti-NKG2A antibody is an monoclonal anti-NKG2A antibody as described in patent publication W009092805. In one embodiment the anti-NKG2A antibody is
humZ199 as described in patent publication W009092805.” (see page 3-4 bridging paragraph).

Thus, the instant specification teaches two antibodies, humZ270 and humZ199 which bind NKG2A and block CD94-NKG2A inhibitory signaling.  However, the instant specification does not describe establish which structure(s) of these anti-NKG2A antibodies, if any, are representative of the genus of anti-NKG2A antibodies that block CD94-NKG2A inhibitory signaling encompassed in the breadth of the instant claims.

The number of antibodies having the functional features recited in the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.

To illustrate the uncertain scope of the genera of antibodies encompassed by the instant claims, consider the teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 37-47, cited on an IDS) which describes how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly unpredictable and heavily influenced by the particular immunogen and the specifics of the immunization protocol.  

The principals laid out in Harlow are further illustrated in the teachings of Edwards et al. (J. Mol. Biol. (2003) 334, 103–118, cited on an IDS) which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document).  Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section).  Moreover, the teachings of Mach 7,728,114, cited herewith, at Example 1 provide an example of the diversity of immunization protocols.

Like Edwards, Lloyd et al. shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of structurally unique, biologically active scFvs against a variety of polypeptide targets (see Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009, e.g., at page 161-62 bridging paragraph and in Table 1, cited on an IDS).

As yet another example to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. (British Journal of Haematology, 2018, 180, 808–820, cited on an IDS).  Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding.  By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170ANPSEKNSP178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).

Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170ANPS173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).

More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 

“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology.  We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop.  Also for m2, a signal decrease below the WT binding signal occurred within the 168EPANPSEK175 sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the epitope of both mAbs is located on the larger loop in the same region, however their binding characteristics are different.  The data suggests that m1 binds a linear epitope, whereas m2 binds to a conformational epitope.” (see ibid).

Moreover, while these antibodies bind within or nearby the rituximab 170ANPS173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.

Thus, even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs.

When the above is taken together it is evident that the teachings of the instant specification fail to provide sufficient direction or guidance to put the skilled artisan in possession of the claimed antibodies.  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).  

Applicant has not described the claimed invention sufficiently to show they had possession of the  genera of antibodies encompassed by the claimed method of treatment.  It means little to invent a method if one does not have possession of the compound(s) that is (are) essential to practice the method. Without possession of the compound(s), the claimed endpoints are illusory and there is no meaningful possession of the method. See Ariad Pharms. Co. v. Eli Lilly & Co., 94 U.S.P.Q.2d 1161, 1172 (Fed. Cir. 2010) (en banc), if claims merely recite a "description of the problem to be solved while claiming all solutions to it" and "cover any compound later actually invented and determined to fall within the claim’s functional boundaries," they have not met the description requirement. See Ariad at 1172.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27, 29, 31, 34-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9512228, cited on an IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644